Exhibit 10(a)24

THIRTY-SIXTH ASSIGNMENT OF AVAILABILITY AGREEMENT, CONSENT AND AGREEMENT

                    This Thirty-sixth Assignment of Availability Agreement,
Consent and Agreement (hereinafter referred to as "this Assignment"), dated as
of September 1, 2007, is made by and among System Energy Resources, Inc. (the
"Company"), Entergy Arkansas, Inc., ("Entergy Arkansas") (successor in interest
to Arkansas Power & Light Company and Arkansas-Missouri Power Company
("Ark-Mo")), Entergy Louisiana, LLC ("Entergy Louisiana"), Entergy Mississippi,
Inc. ("Entergy Mississippi"), and Entergy New Orleans, Inc. ("Entergy New
Orleans") (hereinafter Entergy Arkansas, Entergy Louisiana, Entergy Mississippi
and Entergy New Orleans are called individually a "System Operating Company" and
collectively, the "System Operating Companies"), The Bank of New York (successor
to United States Trust Company of New York), as trustee (hereinafter called the
"Corporate Trustee"), and Douglas J. MacInnes (successor to Gerard F. Ganey and
Malcolm J. Hood), as trustee (hereinafter called the "Individual Trustee") (the
Corporate Trustee and the Individual Trustee being hereinafter called the
"Trustees").

                    WHEREAS:

                    A. Entergy Corporation (successor to Middle South Utilities,
Inc.) ("Entergy") owns all of the outstanding common stock of the Company and
each of the System Operating Companies, and the Company has a 90% undivided
ownership and leasehold interest in Unit No. 1 of the Grand Gulf Steam Electric
Generating Station (nuclear) project (the "Project") (more fully described in
the "Indenture" hereinafter referred to).

                    B. Prior hereto, (i) the Company, Manufacturers Hanover
Trust Company, as agent for certain banks (the "Domestic Agent"), and said banks
entered into an Amended and Restated Bank Loan Agreement dated as of June 30,
1977 (the "Amended and Restated Agreement"), the First Amendment thereto dated
as of March 20, 1980 (the "First Bank Loan Amendment"), the Second Amended and
Restated Bank Loan Agreement dated as of June 15, 1981 as amended by the First
Amendment dated as of February 5, 1982 (as so amended, the "Second Amended and
Restated Bank Loan Agreement"), and the Second Amendment of the Second Amended
and Restated Bank Loan Agreement, dated as of June 30, 1983 as further amended
by the Third Amendment thereto dated as of December 30, 1983 and the Fourth
Amendment thereto dated as of June 28, 1984 (as so further amended, the "Second
Bank Loan Second Amendment"); (ii) the banks party to the Amended and Restated
Agreement made loans to the Company in the aggregate principal amount of
$565,000,000 and pursuant to the First Assignment of Availability Agreement,
Consent and Agreement (substantially in the form of this Assignment) dated as of
June 30, 1977, among the Company, the System Operating Companies, Ark-Mo and the
Domestic Agent (the "First Assignment of Availability Agreement"), the Company
assigned to the Domestic Agent (for the benefit of such banks), as collateral
security for the above loans, certain of the Company's rights under an
Availability Agreement dated as of June 21, 1974, as amended by the First
Amendment thereto dated as of June 30, 1977 (the "Original Availability
Agreement") among the Company, the System Operating Companies and Ark-Mo; (iii)
the First Bank Loan Amendment, among other things, increased the amount of the
loans to be made by the banks party thereto to $808,000,000 and pursuant to the
Fourth Assignment of Availability Agreement, Consent and Agreement (also
substantially in the form of this Assignment), dated as of March 20, 1980 (the
"Fourth Assignment of Availability Agreement"), the Company's same rights under
the Original Availability Agreement were further assigned as collateral security
for the loans made under the Amended and Restated Agreement as amended by the
First Bank Loan Amendment; (iv) the Second Amended and Restated Bank Loan
Agreement provided, among other things, for (a) the making of revolving credit
loans by the banks named therein to the Company from time to time in an
aggregate amount not in excess of $1,311,000,000 at any one time outstanding,
and (b) the making of a term loan by said banks in an aggregate amount not to
exceed $1,311,000,000, and pursuant to the Fifth Assignment of Availability
Agreement, Consent and Agreement (also substantially in the form of this
Assignment) dated as of June 15, 1981 (the "Fifth Assignment of Availability
Agreement"), the Company's same rights under the Original Availability
Agreement, as amended by the Second Amendment thereto dated June 15, 1981, were
further assigned as collateral security for the loans made under the Second
Amended and Restated Bank Loan Agreement; and (v) the Second Bank Loan Second
Amendment, among other things, increased the amount of the loans to be made by
the banks party thereto to $1,711,000,000 and pursuant to the Eighth Assignment
of Availability Agreement, Consent and Agreement (also substantially in the form
of this Assignment) dated as of June 30, 1983 (the "Eighth Assignment of
Availability Agreement"), the Company's same rights under the Original
Availability Agreement, as amended by the Second Amendment thereto dated
June 15, 1981, were further assigned as collateral security for the loans made
under the Second Amended and Restated Bank Loan Agreement, as amended by the
Second Bank Loan Second Amendment.

                    C. Prior hereto, (i) the Company, the System Operating
Companies, Ark-Mo, and the Trustees, as trustees for the holders of $400,000,000
aggregate principal amount of the Company's First Mortgage Bonds, 9.25% Series
due 1989 (the "First Series Bonds") issued under a Mortgage and Deed of Trust
dated as of June 15, 1977 among the Company and the Trustees (the "Mortgage"),
as supplemented by a First Supplemental Indenture dated as of June 15, 1977
among the Company and the Trustees (the Mortgage as so supplemented and as
supplemented by a Second Supplemental Indenture dated as of January 1, 1980, a
Third Supplemental Indenture dated as of June 15, 1981, a Fourth Supplemental
Indenture dated as of June 1, 1984, a Fifth Supplemental Indenture dated as of
December 1, 1984, a Sixth Supplemental Indenture dated as of May 1, 1985, a
Seventh Supplemental Indenture dated as of June 15, 1985, an Eighth Supplemental
Indenture dated as of May 1, 1986, a Ninth Supplemental Indenture dated as of
May 1, 1986, a Tenth Supplemental Indenture dated as of September 1, 1986, an
Eleventh Supplemental Indenture dated as of September 1, 1986, a Twelfth
Supplemental Indenture dated as of September 1, 1986, a Thirteenth Supplemental
Indenture dated as of November 15, 1987, a Fourteenth Supplemental Indenture
dated as of December 1, 1987, a Fifteenth Supplemental Indenture dated as of
July 1, 1992, a Sixteenth Supplemental Indenture dated as of October 1, 1992, a
Seventeenth Supplemental Indenture dated as of October 1, 1992, an Eighteenth
Supplemental Indenture dated as of April 1, 1993, a Nineteenth Supplemental
Indenture dated as of April 1, 1994, a Twentieth Supplemental Indenture dated as
of August 1, 1996, a Twenty-first Supplemental Indenture dated as of August 1,
1996 and a Twenty-second Supplemental Indenture dated as of September 1, 2002
and as the same may from time to time hereafter be amended and supplemented in
accordance with its terms, being hereinafter called the "Indenture"), entered
into the Second Assignment of Availability Agreement, Consent and Agreement
dated as of June 30, 1977 (the "Second Assignment of Availability Agreement")
(substantially in the form of this Assignment) to secure the First Series Bonds;
(ii) the Company, the System Operating Companies and the Trustees, as trustees
for the holders of $98,500,000 aggregate principal amount of the Company's First
Mortgage Bonds, 12.50% Series due 2000 (the "Second Series Bonds") issued under
the Mortgage, as supplemented by a Second Supplemental Indenture, dated as of
January 1, 1980 among the Company and the Trustees, entered into the Third
Assignment of Availability Agreement, Consent and Agreement dated as of
January 1, 1980 (the "Third Assignment of Availability Agreement") (also
substantially in the form of this Assignment) to secure the Second Series Bonds;
(iii) the Company, the System Operating Companies and the Trustees, as trustees
for the holders of $300,000,000 aggregate principal amount of the Company's
First Mortgage Bonds, 16% Series due 2000 (the "Third Series Bonds") issued
under the Mortgage, as supplemented by a Fifth Supplemental Indenture dated as
of December 1, 1984 among the Company and the Trustees, entered into the
Eleventh Assignment of Availability Agreement, Consent and Agreement dated as of
December 1, 1984 (the "Eleventh Assignment of Availability Agreement") (also
substantially in the form of this Assignment) to secure the Third Series Bonds;
(iv) the Company, the System Operating Companies and the Trustees, as trustees
for the holders of $100,000,000 aggregate principal amount of the Company's
First Mortgage Bonds, 15.375% Series due 2000 (the "Fourth Series Bonds") issued
under the Mortgage, as supplemented by a Sixth Supplemental Indenture, dated as
of May 1, 1985 among the Company and the Trustees, entered into the Thirteenth
Assignment of Availability Agreement, Consent and Agreement dated as of May 1,
1985 (the "Thirteenth Assignment of Availability Agreement") (also substantially
in the form of this Assignment) to secure the Fourth Series Bonds; (v) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $300,000,000 aggregate principal amount of the Company's First
Mortgage Bonds, 11% Series due 2000 (the "Seventh Series Bonds") issued under
the Mortgage, as supplemented by a Ninth Supplemental Indenture, dated as of
May 1, 1986 among the Company and the Trustees, entered into the Sixteenth
Assignment of Availability Agreement, Consent and Agreement dated as of May 1,
1986 (the "Sixteenth Assignment of Availability Agreement") (also substantially
in the form of this Assignment) to secure the Seventh Series Bonds; (vi) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $300,000,000 aggregate principal amount of the Company's First
Mortgage Bonds, 9 7/8% Series due 1991 (the "Eighth Series Bonds") issued under
the Mortgage, as supplemented by a Tenth Supplemental Indenture, dated as of
September 1, 1986 among the Company and the Trustees, entered into the
Seventeenth Assignment of Availability Agreement, Consent and Agreement dated as
of September 1, 1986 (the "Seventeenth Assignment of Availability Agreement")
(also substantially in the form of this Assignment) to secure the Eighth Series
Bonds; (vii) the Company, the System Operating Companies and the Trustees, as
trustees for the holders of $250,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 10 1/2% Series due 1996 (the "Ninth Series
Bonds") issued under the Mortgage, as supplemented by an Eleventh Supplemental
Indenture dated as of September 1, 1986 among the Company and the Trustees,
entered into the Eighteenth Assignment of Availability Agreement, Consent and
Agreement dated as of September 1, 1986 (the "Eighteenth Assignment of
Availability Agreement") (also substantially in the form of this Assignment) to
secure the Ninth Series Bonds; (viii) the Company, the System Operating
Companies and the Trustees, as trustees for the holders of $200,000,000
aggregate principal amount of the Company's First Mortgage Bonds, 11 3/8% Series
due 2016 (the "Tenth Series Bonds") issued under the Mortgage, as supplemented
by a Twelfth Supplemental Indenture dated as of September 1, 1986 among the
Company and the Trustees, entered into the Nineteenth Assignment of Availability
Agreement, Consent and Agreement dated as of September 1, 1986 (the "Nineteenth
Assignment of Availability Agreement") (also substantially in the form of this
Assignment) to secure the Tenth Series Bonds; (ix) the Company, the System
Operating Companies and the Trustees, as trustees for the holders of
$200,000,000 aggregate principal amount of the Company's First Mortgage Bonds,
14% Series due 1994 (the "Eleventh Series Bonds") issued under the Mortgage, as
supplemented by a Thirteenth Supplemental Indenture dated as of November 15,
1987 among the Company and the Trustees, entered into the Twentieth Assignment
of Availability Agreement, Consent and Agreement dated as of November 15, 1987
(the "Twentieth Assignment of Availability Agreement") (also substantially in
the form of this Assignment) to secure the Eleventh Series Bonds; (x) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $100,000,000 aggregate principal amount of the Company's First
Mortgage Bonds, 14.34% Series due 1992 (the "Twelfth Series Bonds") issued under
the Mortgage, as supplemented by a Fourteenth Supplemental Indenture dated as of
December 1, 1987 among the Company and the Trustees, entered into the
Twenty-first Assignment of Availability Agreement, Consent and Agreement dated
as of December 1, 1987 (the "Twenty-first Assignment of Availability Agreement")
(also substantially in the form of this Assignment) to secure the Twelfth Series
Bonds; (xi) the Company, the System Operating Companies and the Trustees, as
trustees for the holders of $45,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 8.40% Series due 2002 (the "Thirteenth Series
Bonds") issued under the Mortgage, as supplemented by a Fifteenth Supplemental
Indenture dated as of July 1, 1992 among the Company and the Trustees, entered
into the Twenty-fourth Assignment of Availability Agreement, Consent and
Agreement dated as of July 1, 1992 (the "Twenty-fourth Assignment of
Availability Agreement") (also substantially in the form of this Assignment) to
secure the Thirteenth Series Bonds; (xii) the Company, the System Operating
Companies and the Trustees, as trustees for the holders of $105,000,000
aggregate principal amount of the Company's First Mortgage Bonds, 6.12% Series
due 1995 (the "Fourteenth Series Bonds") issued under the Mortgage, as
supplemented by a Sixteenth Supplemental Indenture dated as of October 1, 1992
among the Company and the Trustees, entered into the Twenty-fifth Assignment of
Availability Agreement, Consent and Agreement dated as of October 1, 1992 (the
"Twenty-fifth Assignment of Availability Agreement") (also substantially in the
form of this Assignment) to secure the Fourteenth Series Bonds; (xiii) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $70,000,000 aggregate principal amount of the Company's First
Mortgage Bonds, 8.25% Series due 2002 (the "Fifteenth Series Bonds") issued
under the Mortgage, as supplemented by a Seventeenth Supplemental Indenture
dated as of October 1, 1992 among the Company and the Trustees, entered into a
Twenty-sixth Assignment of Availability Agreement, Consent and Agreement dated
as of October 1, 1992 (the "Twenty-sixth Assignment of Availability Agreement")
(also substantially in the form of this Assignment) to secure the Fifteenth
Series Bonds; (xiv) the Company, the System Operating Companies and the
Trustees, as trustees for the holders of $60,000,000 aggregate principal amount
of the Company's First Mortgage Bonds, 6% Series due 1998 (the "Sixteenth Series
Bonds") issued under the Mortgage, as supplemented by an Eighteenth Supplemental
Indenture dated as of April 1, 1993 among the Company and the Trustees, entered
into a Twenty-seventh Assignment of Availability Agreement, Consent and
Agreement dated as of April 1, 1993 (the "Twenty-seventh Assignment of
Availability Agreement") (also substantially in the form of this Assignment) to
secure the Sixteenth Series Bonds; (xv) the Company, the System Operating
Companies and the Trustees, as trustees for the holders of $60,000,000 aggregate
principal amount of the Company's First Mortgage Bonds, 7-5/8% Series due 1999
(the "Seventeenth Series Bonds") issued under the Mortgage, as supplemented by a
Nineteenth Supplemental Indenture dated as of April 1, 1994 among the Company
and the Trustees, entered into a Twenty-ninth Assignment of Availability
Agreement, Consent and Agreement dated as of April 1, 1994 (the "Twenty-ninth
Assignment of Availability Agreement") (also substantially in the form of this
Agreement) to secure the Seventeenth Series Bonds; (xvi) the Company, the System
Operating Companies and the Trustees, as trustees for the holders of
$100,000,000 aggregate principal amount of the Company's First Mortgage Bonds,
7.28% Series due 1999 (the "Eighteenth Series Bonds") issued under the Mortgage,
as supplemented by a Twentieth Supplemental Indenture dated as of August 1, 1996
among the Company and the Trustees, entered into the Thirtieth Assignment of
Availability Agreement, Consent and Agreement dated as of August 1, 1996 (the
"Thirtieth Assignment of Availability Agreement") (also substantially in the
form of this Agreement) to secure the Eighteenth Series Bonds; (xvii) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $135,000,000 aggregate principal amount of the Company's First
Mortgage Bonds, 7.71% Series due 2001 (the "Nineteenth Series Bonds") issued
under the Mortgage, as supplemented by a Twenty-first Supplemental Indenture
dated as of August 1, 1996 among the Company and the Trustees, entered into the
Thirty-first Assignment of Availability Agreement, Consent and Agreement dated
as of August 1, 1996 (the "Thirty-first Assignment of Availability Agreement")
(also substantially in the form of this Agreement) to secure the Nineteenth
Series Bonds; and (xviii) the Company and the Trustees, as trustees for the
holders of $70,000,000 aggregate principal amount of the Company's First
Mortgage Bonds, 4 7/8% Series due 2007 (the "Twentieth Series Bonds") issued
under the Mortgage, as supplemented by a Twenty-second Supplemental Indenture
dated as of September 1, 2002 among the Company and the Trustees, entered into
the Thirty-fourth Assignment of Availability Agreement, Consent and Agreement
dated as of September 1, 2002 which has subsequently been amended by the
Amendment to the Thirty-fourth Assignment of Availability Agreement, Consent and
Agreement, dated as of December 15, 2005 (as so amended, the "Thirty-fourth
Assignment of Availability Agreement") (also substantially in the form of this
Agreement) to secure the Twentieth Series Bonds.

                    D. The Original Availability Agreement has been amended by
the First Amendment thereto dated as of June 30, 1977, the Second Amendment
thereto dated June 15, 1981, the Third Amendment thereto dated June 28, 1984 and
the Fourth Amendment thereto dated as of June 1, 1989 (the Original Availability
Agreement, as so amended and as it may be further amended and supplemented, is
hereinafter referred to as the "Availability Agreement").

                    E. Unit No. 1 and Unit No. 2 of the Project have been
designated by the Company and the System Operating Companies as being subject to
the Availability Agreement and as being System Energy Generating Units (as
defined in the Availability Agreement) thereunder.

                    F. The Company, Credit Suisse First Boston Limited, as agent
for certain banks (the "Eurodollar Agent"), and said banks (including successors
and assignees and such other banks as became party to the Loan Facility as
defined below, the "Eurodollar Banks") were parties to the Loan Agreement (the
"Original Eurodollar Loan Agreement") dated February 5, 1982 (as amended, the
"Loan Facility"). Under the Original Eurodollar Loan Agreement the banks party
thereto made loans to the Company in the aggregate principal amount of
$315,000,000 and pursuant to the Sixth Assignment of Availability Agreement,
Consent and Agreement (substantially in the form of this Assignment) dated as of
February 5, 1982 among the Company, the System Operating Companies and the
Eurodollar Agent (the "Sixth Assignment of Availability Agreement"), the Company
assigned to the Eurodollar Agent (for the benefit of the Eurodollar Banks), as
collateral security for the above loans, certain of the Company's rights under
the Availability Agreement. The Company, the Eurodollar Agent and the Eurodollar
Banks were parties to the First Amendment dated as of February 18, 1983 to the
Loan Facility which, among other things, increased the amount of the loans to be
made by the Eurodollar Banks to $378,000,000 and pursuant to the Seventh
Assignment of Availability Agreement, Consent and Agreement (also substantially
in the form of this Assignment) dated as of February 18, 1983 among the Company,
the System Operating Companies and the Eurodollar Agent (the "Seventh Assignment
of Availability Agreement"), the Company assigned to the Eurodollar Agent (for
the benefit of the Eurodollar Banks), as collateral security for such loans,
certain of the Company's rights under the Availability Agreement.

                    G. The Company and Citibank, N.A. (the "Bank") were parties
to a letter of credit and reimbursement agreement dated as of December 1, 1983
(the "Series A Reimbursement Agreement"), which provided, among other things,
for the issuance by the Bank for the account of the Company of an irrevocable
transferable letter of credit in support of the Claiborne County, Mississippi
Adjustable/Fixed Rate Pollution Control Revenue Bonds (Middle South Energy, Inc.
Project) Series A (the "Series A Bonds"), issued by Claiborne County,
Mississippi pursuant to a trust indenture dated as of December 1, 1983 naming
Deposit Guaranty National Bank as trustee. Pursuant to the Ninth Assignment of
Availability Agreement, Consent and Agreement (also substantially in the form of
this Assignment), dated as of December 1, 1983 among the Company, the System
Operating Companies, the Bank and Deposit Guaranty National Bank, as trustee
(the "Ninth Assignment of Availability Agreement"), the Company assigned to the
Bank and Deposit Guaranty National Bank, as trustee, as collateral security for
the Company's obligations under the Series A Reimbursement Agreement and the
Series A Bonds, certain of the Company's rights under the Availability
Agreement.

                    H. The Company and the Bank were parties to a letter of
credit and reimbursement agreement dated as of June 1, 1984 (the "Series B
Reimbursement Agreement"), which provided, among other things, for the issuance
by the Bank for the account of the Company of an irrevocable transferable letter
of credit in support of the Claiborne County, Mississippi Adjustable/Fixed Rate
Pollution Control Revenue Bonds (Middle South Energy, Inc. Project) Series B
(the "Series B Bonds"), issued by Claiborne County, Mississippi pursuant to a
trust indenture dated as of June 1, 1984 naming Deposit Guaranty National Bank
as trustee. Pursuant to the Tenth Assignment of Availability Agreement, Consent
and Agreement (also substantially in the form of this Assignment), dated as of
June 1, 1984 among the Company, the System Operating Companies, the Bank and
Deposit Guaranty National Bank, as trustee (the "Tenth Assignment of
Availability Agreement"), the Company assigned to the Bank and Deposit Guaranty
National Bank, as trustee, as collateral security for the Company's obligations
under the Series B Reimbursement Agreement and the Series B Bonds, certain of
the Company's rights under the Availability Agreement.

                    I. The Company, the Bank as a Co-Agent and as Coordinating
Agent, and Manufacturers Hanover Trust Company, as a Co-Agent for a group of
banks (the "Banks"), were parties to a letter of credit and reimbursement
agreement dated as of December 1, 1984 (the "Series C Reimbursement Agreement")
which provided, among other things, for the issuance by the Banks for the
account of the Company of an irrevocable transferable letter of credit in
support of the Claiborne County, Mississippi Adjustable/Fixed Rate Pollution
Control Revenue Bonds (Middle South Energy, Inc. Project) Series C (the "Series
C Bonds"), issued by Claiborne County, Mississippi pursuant to a trust indenture
dated as of December 1, 1984 naming Deposit Guaranty National Bank as trustee.
Pursuant to the Twelfth Assignment of Availability Agreement, Consent and
Agreement (also substantially in the form of this Assignment), dated as of
December 1, 1984 among the Company, the System Operating Companies, the Banks
and Deposit Guaranty National Bank, as trustee (the "Twelfth Assignment of
Availability Agreement"), the Company assigned to the Banks and Deposit Guaranty
National Bank, as trustee, as collateral security for the Company's obligations
under the Series C Reimbursement Agreement and the Series C Bonds, certain of
the Company's rights under the Availability Agreement.

                    J. The Company, the System Operating Companies, the Trustees
and Deposit Guaranty National Bank, as holder of $47,208,334 aggregate principal
amount of the Company's First Mortgage Bonds, Pollution Control Series A (the
"Fifth Series Bonds") issued under the Mortgage, as supplemented by a Seventh
Supplemental Indenture dated as of June 15, 1985 among the Company and the
Trustees, entered into the Fourteenth Assignment of Availability Agreement,
Consent and Agreement dated as of June 15, 1985 (the "Fourteenth Assignment of
Availability Agreement") (also substantially in the form of this Assignment).
The Fifth Series Bonds were issued as security, in part, for the Claiborne
County, Mississippi 12 1/2% Pollution Control Revenue Bonds due 2015 (Middle
South Energy, Inc. Project) Series D (the "Series D Bonds"), issued by Claiborne
County, Mississippi pursuant to a trust indenture dated as of June 15, 1985
naming Deposit Guaranty National Bank as trustee. Pursuant to the Fourteenth
Assignment of Availability Agreement, the Company assigned to the Trustees and
Deposit Guaranty National Bank, as collateral security for the Company's
obligations under the Series D Bonds, certain of the Company's rights under the
Availability Agreement.

                    K. The Company, the System Operating Companies, the Trustees
and Deposit Guaranty National Bank, as holder of $95,643,750 aggregate principal
amount of the Company's First Mortgage Bonds, Pollution Control Series B (the
"Sixth Series Bonds") issued under the Mortgage, as supplemented by an Eighth
Supplemental Indenture dated as of May 1, 1986 among the Company and the
Trustees, entered into the Fifteenth Assignment of Availability Agreement,
Consent and Agreement dated as of May 1, 1986 (the "Fifteenth Assignment of
Availability Agreement") (also substantially in the form of this Assignment).
The Sixth Series Bonds were issued as security, in part, for the Claiborne
County, Mississippi 9 1/2% Pollution Control Revenue Bonds due 2016 (Middle
South Energy, Inc. Project) Series E (the "Series E Bonds"), issued by Claiborne
County, Mississippi pursuant to a trust indenture dated as of May 1, 1986 naming
Deposit Guaranty National Bank as trustee. Pursuant to the Fifteenth Assignment
of Availability Agreement, the Company assigned to the Trustees and Deposit
Guaranty National Bank, as collateral security for the Company's obligations
under the Series E Bonds, certain of the Company's rights under the Availability
Agreement.

                    L. The Company has entered into a sale and leaseback
transaction with respect to a portion of its undivided interest in Unit No. 1
and to that end the Company has entered into, among other agreements, (i)
Facility Leases Nos. 1 and 2, dated as of December 1, 1988, among Meridian Trust
Company (U.S. Bank National Association, successor) and Stephen M. Carta
(Mildred F. Smith, successor) (collectively, the "Owner Trustee") as Owner
Trustee and the Company, each as supplemented by a separate Lease Supplement
No. 1 thereto, each dated as of April 1, 1989, and a separate Lease Supplement
No. 2 thereto, each dated as of January 1, 1994, (ii) a Participation Agreement
No. 1, dated as of December 1, 1988 among Public Service Resources Corporation
("PSRC") as Owner Participant, the Loan Participants listed therein, GG1A
Funding Corporation (GG1C Funding Corporation, successor), as Funding
Corporation, the Owner Trustee and the Company pursuant to which PSRC invested
$400,000,000 in an undivided interest in Unit No. 1 (which interest was
subsequently acquired by Resources Capital Management Corporation from PSRC and
subsequently acquired by RCMC I, Inc. (formerly known as RCMC Del., Inc.) from
Resources Capital Management Corporation), and a Participation Agreement No. 2,
dated as of December 1, 1988 among Lease Management Realty Corporation IV
("LMRC") as Owner Participant, the Loan Participants listed therein, GG1A
Funding Corporation (GG1C Funding Corporation, successor), as Funding
Corporation, the Owner Trustee and the Company pursuant to which LMRC invested
$100,000,000 in an undivided interest in Unit No. 1 (which interest was
subsequently acquired by Textron Financial Corporation from LMRC) (the owner
participants under all such participation agreements being referred to as the
"Owner Participants") and (iii) the Original Reimbursement Agreement which
provided, among other things, (x) for the issuance by the funding bank named
therein (the "1988 Funding Bank"), for the account of the Company, of
irrevocable transferable letters of credit (the "1988 LOCs") to the Owner
Participants to secure certain obligations of the Company to the Owner
Participants substantially in the form of Exhibit A to the Original
Reimbursement Agreement with maximum amounts of $104,000,000, and $26,000,000,
respectively, (y) for the reimbursement to such 1988 Funding Bank by the
participating banks named therein (the "1988 Participating Banks") for all
drafts paid by such 1988 Funding Bank under any 1988 LOC and (z) for the
reimbursement by the Company to such 1988 Funding Bank for the benefit of the
1988 Participating Banks of sums equal to all drafts paid by such 1988 Funding
Bank under any 1988 LOC. Pursuant to the Twenty-second Assignment of
Availability Agreement, Consent and Agreement (substantially in the form of this
Assignment), dated as of December 1, 1988 (the "Twenty-second Assignment of
Availability Agreement"), the Company assigned to Chemical Bank (the
"Administrating Bank"), as collateral security for the Company's obligations
under the Reimbursement Agreement, certain of the Company's rights under the
Availability Agreement.

                    M. The Company, the System Operating Companies and the
Administrating Bank entered into the Twenty-third Assignment of Availability
Agreement, Consent and Agreement (substantially in the form of this Assignment),
dated as of January 11, 1991 ("Twenty-third Assignment of Availability
Agreement") in connection with the execution and delivery of the First Amendment
to Reimbursement Agreement dated as of January 11, 1991 (the "First Amendment to
Reimbursement Agreement") (the Reimbursement Agreement, as amended by the First
Amendment to Reimbursement Agreement, is herein called the "First Amended
Reimbursement Agreement") that provided, among other things, (i) for the
issuance by The Bank of Tokyo, Ltd., Los Angeles Agency (the "1991 Funding
Bank"), for the account of the Company, of irrevocable transferable letters of
credit (the "1991 LOCs") to the Owner Participants to secure certain obligations
of the Company to the Owner Participants, such 1991 LOCs to be substantially in
the form of Exhibit A to the First Amended Reimbursement Agreement, with maximum
amounts of $116,601,440 and $29,150,360, respectively; (ii) for the
reimbursement to the Funding Bank by the banks named in the First Amended
Reimbursement Agreement (the "Participating Banks") for all drafts paid by the
1991 Funding Bank under any 1991 LOC; and (iii) for the reimbursement by the
Company to the 1991 Funding Bank for the benefit of the Participating Banks of
sums equal to all drafts paid by the 1991 Funding Bank under any 1991 LOC.

                    N. The Company, the System Operating Companies and the
Administrating Bank entered into the Twenty-eighth Assignment of Availability
Agreement, Consent and Agreement (substantially in the form of this Assignment),
dated as of December 17, 1993 ("Twenty-eighth Assignment of Availability
Agreement") in connection with the execution and delivery of the Second
Amendment to Reimbursement Agreement, dated as of December 17, 1993 ("Second
Amendment to Reimbursement Agreement") (the First Amended Reimbursement
Agreement, as amended by the Second Amendment to Reimbursement Agreement, is
herein called the "Second Amended Reimbursement Agreement") that provided, among
other things, (i) for the issuance by The Bank of Tokyo, Ltd., Los Angeles
Agency (the "1993 Funding Bank"), for the account of the Company, of irrevocable
transferable letters of credit (the "1993 LOCs") to the Owner Participants to
secure certain obligations of the Company to the Owner Participants, such 1993
LOCs to be substantially in the form of Exhibit A to the Second Amended
Reimbursement Agreement with maximum amounts of $132,131,960 and $33,032,990
(subsequently reduced to $32,205,291), respectively; (ii) for the reimbursement
to the 1993 Funding Bank by the Participating Banks for all drafts paid by the
1993 Funding Bank under any 1993 LOC; and (iii) for the reimbursement by the
Company to the 1993 Funding Bank for the benefit of the Participating Banks of
sums equal to all drafts paid by the 1993 Funding Bank under any 1993 LOC.

                    O. The Company, the System Operating Companies and The Chase
Manhattan Bank (as successor by merger with Chemical Bank) Bank entered into the
Thirty-second Assignment of Availability Agreement, Consent and Agreement
(substantially in the form of this Assignment), dated as of December 27, 1996
("Thirty-second Assignment of Availability Agreement") in connection with the
execution and delivery of the Amended and Restated Reimbursement Agreement,
dated as of December 27, 1996 (the "1996 Restated Reimbursement Agreement") that
provided, among other things, (i) for the issuance by The Bank of Tokyo, Ltd.,
Los Angeles Agency (the "1996 Funding Bank"), for the account of the Company, of
irrevocable transferable letters of credit (the "1996 LOCs") to the Owner
Participants to secure certain obligations of the Company to the Owner
Participants, such 1996 LOCs to be substantially in the form of Exhibit A to the
1996 Restated Reimbursement Agreement with maximum amounts of $148,719,125 and
$34,946,720, respectively; (ii) for the reimbursement to the 1996 Funding Bank
by the Participating Banks for all drafts paid by the 1996 Funding Bank under
any 1996 LOC; and (iii) for the reimbursement by the Company to the 1996 Funding
Bank for the benefit of the Participating Banks of sums equal to all drafts paid
by the 1996 Funding Bank under any 1996 LOC.

                    P. The Company, the System Operating Companies and The Chase
Manhattan Bank entered into the Thirty-third Assignment of Availability
Agreement, Consent and Agreement (substantially in the form of this Assignment),
dated as of December 20, 1999 ("Thirty-third Assignment of Availability
Agreement") in connection with the execution and delivery of the Amended and
Restated Reimbursement Agreement, dated as of December 20, 1999 (the "1999
Restated Reimbursement Agreement") that provided, among other things, (i) for
the issuance by The Bank of Tokyo, Ltd., Los Angeles Agency (the "1999 Funding
Bank"), for the account of the Company, of irrevocable transferable letters of
credit (the "1999 LOCs") to the Owner Participants to secure certain obligations
of the Company to the Owner Participants, such 1999 LOCs to be substantially in
the form of Exhibit A to the 1999 Restated Reimbursement Agreement with maximum
amounts of $156,885,464 and $36,061,470, respectively; (ii) for the
reimbursement to the 1999 Funding Bank by the Participating Banks for all drafts
paid by the 1999 Funding Bank under any 1999 LOC; and (iii) for the
reimbursement by the Company to the 1999 Funding Bank for the benefit of the
Participating Banks of sums equal to all drafts paid by the 1999 Funding Bank
under any 1999 LOC.

                    Q. On December 22, 2003, the Company terminated and replaced
the previously existing Letter of Credit and Reimbursement Agreement among the
Company, Union Bank of California, N.A., as administrating bank, and the
participating banks named therein dated as of March 3, 2003 (the "2003
Reimbursement Agreement"), with the Reimbursement Agreement, dated as December
22, 2003 (the "December 2003 Reimbursement Agreement"), among the Company, Union
Bank of California, N.A., as administrating bank, Union Bank of California,
N.A., as funding bank (in such capacity, the "2003 Funding Bank"), and the banks
named therein (the "2003 Participating Banks"), to provide for the cancellation
of the letters of credit issued in connection with the 2003 Reimbursement
Agreement and the issuance of new irrevocable transferable letters of credit
(the "New LOCs") by the 2003 Funding Bank to further secure the Owner
Participants. The December 2003 Reimbursement Agreement further provides, among
other things, (i) for the issuance by the 2003 Funding Bank, for the account of
the Company, of irrevocable transferable letters of credit to the Owner
Participants to secure certain obligations of the Company to the Owner
Participants, such New LOCs to be substantially in the form of Exhibit A to the
December 2003 Reimbursement Agreement with maximum amounts of $161,546,191.84
and $36,515,236.09, respectively; (ii) for the reimbursement to the 2003 Funding
Bank by the 2003 Participating Banks for all drafts paid by the 2003 Funding
Bank under any New LOC; and (iii) for the reimbursement by the Company to the
2003 Funding Bank for the benefit of the 2003 Participating Banks of sums equal
to all drafts paid by the 2003 Funding Bank under any New LOC. In connection
with the execution and delivery of the December 2003 Reimbursement Agreement,
the Company, the System Operating Companies and Union Bank of California, N.A.,
as administrating bank, entered into the Thirty-fifth Assignment of Availability
Agreement, Consent and Agreement (substantially in the form of this Assignment),
dated as of December 22, 2003 ("Thirty-fifth Assignment of Availability
Agreement"). The Company thereby assigned to Union Bank of California, N.A., as
administrating bank under the December 2003 Reimbursement Agreement, as
collateral security for the Company's obligations under the December 2003
Reimbursement Agreement certain of the Company's rights under the Availability
Agreement.

                    R. The Company seeks to refinance that part of the capital
costs related to the Project heretofore financed and, to that end, (i) the
Company has entered into an Underwriting Agreement, dated September 19, 2007
(the "Underwriting Agreement"), with Barclays Capital Inc. and Calyon Securities
(USA) Inc., providing, among other things, for the issue and sale by the Company
of $70,000,000 aggregate principal amount of First Mortgage Bonds, 6.20% Series
due 2012 (the "Twenty-first Series Bonds"), to be issued under and secured
pursuant to the Indenture as heretofore supplemented and as further supplemented
by a Twenty-third Supplemental Indenture dated as of September 1, 2007 (the
"Twenty-third Supplemental Indenture").

                    S. The Company, by this instrument, wishes to (i) provide
for the assignment by the Company to the Trustees of certain of the Company's
rights under the Availability Agreement, and (ii) create enforceable rights
hereunder in the Trustees, all as hereunder set forth.

                    T. The System Operating Companies are willing to, and by
this instrument do, supplement their undertakings under the Availability
Agreement in the same manner as in the Assignments of Availability Agreement.

                    U. All things necessary to make this Assignment the valid,
legally binding and enforceable obligation of each of the parties hereto have
been done and performed and the execution and performance hereof in all respects
have been authorized and approved by all corporate and shareholder action
necessary on the part of each thereof.

                    NOW, THEREFORE, in consideration of the terms and agreements
hereinafter set forth, the parties agree with each other as follows:

ARTICLE I.

Security Assignment and Agreement

                    1.1  Assignment and Creation of Security Interest. As
security for (i) the due and punctual payment of the interest (including, if and
to the extent permitted by law, interest on overdue principal, premium and
interest) and premium, if any, on, and the principal of, the Twenty-first Series
Bonds (whether at maturity, pursuant to mandatory or optional prepayment, by
acceleration or otherwise), (ii) the due and punctual payment of all fees and
costs, expenses and other amounts which may become payable by the Company under
the Indenture which are a charge on the trust estate thereunder which is
superior to the charge thereon for the benefit of the Twenty-first Series Bonds,
together in each case, with all costs of collection thereof (all such amounts
referred to in the foregoing clauses (i) and (ii) being hereinafter collectively
referred to as "Obligations Secured Hereby"), the Company hereby assigns to the
Trustees, and creates a security interest in favor of the Trustees, in all of
the Company's rights to receive all moneys paid or to be paid to the Company
pursuant to Section 4 of the Availability Agreement or advances pursuant to
Section 2.2(b) hereof, but only to the extent that such payments or advances are
attributable to payments or advances with respect to Unit No. 1 or Unit No. 2,
and all other claims, rights (but not obligations or duties), powers,
privileges, interests and remedies of the Company, whether arising under the
Availability Agreement or this Assignment or by statute or in law or in equity
or otherwise, resulting from any failure by any System Operating Company to
perform its obligations under the Availability Agreement or this Assignment, but
only to the extent that such claims, rights, powers, privileges, interests and
remedies relate to Unit No. 1 and Unit No. 2, all to the extent, but only to the
extent, required for the payment when due and payable of Obligations Secured
Hereby, together in each case with full power and authority, in the name of the
Trustees (or either of the Trustees), or the Company as assignor, or otherwise,
to demand payment of, enforce, collect, receive and receipt for any and all of
the foregoing (the rights, claims, powers, privileges, interests and remedies
referred to above being hereinafter sometimes called the "Collateral").

                    1.2  Other Agreements.

                    (a)  The Company has not and will not assign the rights
assigned in Section 1.1 as security for any indebtedness other than the
Obligations Secured Hereby, except as recited and provided in paragraph (b) of
this Section 1.2.

                    (b)  The Company has secured its Indebtedness for Borrowed
Money (as defined below) represented by (i) loans made by certain banks referred
to in Whereas Clause B hereof by the First, Fourth, Fifth and Eighth Assignments
of Availability Agreement, respectively, (ii) the First Series Bonds, the Second
Series Bonds, the Third Series Bonds, the Fourth Series Bonds, the Seventh
Series Bonds, the Eighth Series Bonds, the Ninth Series Bonds, the Tenth Series
Bonds, the Eleventh Series Bonds, the Twelfth Series Bonds, the Thirteenth
Series Bonds, the Fourteenth Series Bonds, the Fifteenth Series Bonds, the
Sixteenth Series Bonds, the Seventeenth Series Bonds, the Eighteenth Series
Bonds, the Nineteenth Series Bonds and the Twentieth Series Bonds, as referred
to in Whereas Clause C hereof by the Second, Third, Eleventh, Thirteenth,
Sixteenth, Seventeenth, Eighteenth, Nineteenth, Twentieth, Twenty-first,
Twenty-fourth, Twenty-fifth, Twenty-sixth, Twenty-seventh, Twenty-ninth,
Thirtieth, Thirty-first and Thirty-fourth Assignments of Availability Agreement,
respectively, (iii) loans made by certain banks as referred to in Whereas Clause
F hereof by the Sixth and Seventh Assignments of Availability Agreement,
respectively, (iv) the obligations under the Series A Reimbursement Agreement
referred to in Whereas Clause G hereof by the Ninth Assignment of Availability
Agreement, (v) the obligations under the Series B Reimbursement Agreement as
referred to in Whereas Clause H hereof by the Tenth Assignment of Availability
Agreement, (vi) the obligations under the Series C Reimbursement Agreement as
referred to in Whereas Clause I hereof by the Twelfth Assignment of Availability
Agreement, (vii) the Fifth Series Bonds as referred to in Whereas Clause J
hereof by the Fourteenth Assignment of Availability Agreement, (viii) the Sixth
Series Bonds as referred to in Whereas Clause K hereof by the Fifteenth
Assignment of Availability Agreement, (ix) the obligations under the Original
Reimbursement Agreement as referred to in Whereas Clause L hereof by the
Twenty-second Assignment of Availability Agreement, (x) the obligations under
the First Amended Reimbursement Agreement as referred to in Whereas Clause M
hereof by the Twenty-third Assignment of Availability Agreement, (xi) the
obligations under the Second Amended Reimbursement Agreement, as referred to in
Whereas Clause N hereof by the Twenty-eighth Assignment of Availability
Agreement, (xii) the obligations under the 1996 Restated Reimbursement
Agreement, as referred to in Whereas Clause O hereof by the Thirty-second
Assignment of Availability Agreement, (xiii) the obligations under the 1999
Restated Reimbursement Agreement, as referred to in Whereas Clause P hereof by
the Thirty-third Assignment of Availability Agreement, and (xiv) the obligations
under the December 2003 Reimbursement Agreement, as referred to in Whereas
Clause Q hereof by the Thirty-fifth Assignment of Availability Agreement, and
shall be entitled to secure the interest and premium, if any, on, and the
principal of, other Indebtedness for Borrowed Money of the Company issued by the
Company to any person (except Entergy or any affiliate of Entergy) to finance
the cost of the Project (including, without limitation, Indebtedness outstanding
under the Indenture) or to refund (including any successive refundings) any such
Indebtedness (including such Indebtedness now outstanding) issued for such
purpose, the incurrence of which Indebtedness is at the time permitted by the
Indenture (herein, together with such Indebtedness now outstanding, called
"Additional Indebtedness"), by entering into an assignment of availability
agreement, consent and agreement including, without limitation, the First
through Thirty-fifth Assignments of Availability Agreement (each being
hereinafter called an "Additional Assignment") with the holders of such
Additional Indebtedness or representatives of or trustees for such holders, or
both, as the case may be (herein called an "Additional Assignee"). Each
Additional Assignment hereafter entered into shall be substantially in the form
of this Assignment, except that there shall be substituted in such Additional
Assignment appropriate references to the Additional Indebtedness secured
thereby, the applicable Additional Assignee and the agreement or instrument
under which such Additional Indebtedness is issued in lieu of the references
herein to the Twenty-first Series Bonds, the Trustees and the Indenture,
respectively, and such Additional Assignment may contain such other provisions
as are not inconsistent with this Assignment and do not adversely affect the
rights hereunder of the holders of the Twenty-first Series Bonds or the Trustees
(or either of the Trustees).

                    (c)  Notwithstanding any provision of this Assignment to the
contrary, or any priority in time of creation, attachment or perfection of a
security interest, pledge or lien by the Trustees, or any provision of or filing
or recording under the Uniform Commercial Code or any other applicable law of
any jurisdiction, the Trustees agree that the claims of the Trustees hereunder
with respect to the Trustees and any security interest, pledge or lien in favor
of the Trustees now or hereafter existing in and to the Collateral shall rank
pari passu with the claims of each Additional Assignee under the corresponding
provisions of the Additional Assignment to which it is a party with respect to
the Availability Agreement and any security interest, pledge or lien in favor of
such Additional Assignee under such Additional Assignment now or hereafter
existing in and to the Collateral, irrespective of the time or times at which
prior, concurrent or subsequent Additional Assignments are entered into in
accordance with Section 1.2(b) hereof.

                    1.3  Payments to the Corporate Trustee. The Company agrees
that, if and whenever it shall make a demand to a System Operating Company for
any payment pursuant to Section 4 of the Availability Agreement or advances
pursuant to Section 2.2(b) hereof with respect to Unit No. 1 or Unit No. 2, it
will separately identify the respective portions of such payment or advance, if
any, required for (i) the payment of Obligations Secured Hereby and (ii) the
payment of any other amounts then due and payable in respect of Additional
Indebtedness and instruct such System Operating Company (subject to the
provisions of Section 1.4 hereof) to pay or cause to be paid the amount so
identified as required for the payment of Obligations Secured Hereby directly to
the Corporate Trustee. Any payments made by any System Operating Company
pursuant to Section 4 of the Availability Agreement or advances pursuant to
Section 2.2(b) hereof with respect to Unit No. 1 or Unit No. 2 shall, to the
extent necessary to satisfy in full the assignment set forth in Section 1.1 of
this Assignment and the corresponding assignments set forth in the Additional
Assignments, be made pro rata in proportion to the respective amounts secured
by, and then due and owing under, such assignments.

                    1.4  Payments to the Company. Notwithstanding the provisions
of Sections 1.1 and 1.3, unless and until the Corporate Trustee shall have given
written notice to the System Operating Companies of the occurrence and
continuance of any Default (as defined in the Indenture), all moneys paid or to
be paid to the Company pursuant to Section 4 of the Availability Agreement or
advanced pursuant to Section 2.2(b) hereof with respect to Unit No. 1 and Unit
No. 2 shall be paid or advanced directly to the Company and the Company need not
separately identify the respective portions of payments or advances as provided
in Section 1.3 hereof, provided that notice as to the amount of any such
payments or advances shall be given by the Company to the Corporate Trustee
simultaneously with the demand by the Company for any such payments or advances.
If the Corporate Trustee shall have duly notified the System Operating Companies
of the occurrence of any such Default, such payments or advances shall be made
in the manner and in the amounts specified in Section 1.3 hereof until the
Corporate Trustee shall by further notice to the System Operating Companies give
permission that all such payments or advances may be made again to the Company,
such permission being subject to revocation by a subsequent notice pursuant to
the first sentence of this Section 1.4. The Corporate Trustee shall give such
permission if no such Default continues to exist.

                    1.5  Definitions. For the purposes of this Assignment, the
following terms shall have the following meanings:

        (a)  the term "Indebtedness for Borrowed Money" shall mean the principal
amount of all indebtedness for borrowed money, secured or unsecured, of the
Company then outstanding and shall include, without limitation, the principal
amount of all bonds issued by a governmental or industrial development agency or
authority in connection with an industrial development revenue bond financing of
pollution control facilities constituting part of the Project; and

        (b)  the term "Subordinated Indebtedness of the Company" shall mean
indebtedness marked on the books of the Company as subordinated and junior in
right of payment to the Obligations Secured Hereby (as defined in Section 1.1
hereof) to the extent and in the manner set forth below:

                   (i) if there shall occur a Default (as defined in the
Indenture), then so long as such Default shall be continuing and shall not have
been cured or waived, or unless and until all the Obligations Secured Hereby
shall have been paid in full in money or money's worth at the time of receipt,
no payment of principal, premium, if any, or interest shall be made upon
Subordinated Indebtedness of the Company; and

                   (ii)  in the event of any insolvency, bankruptcy,
liquidation, reorganization or other similar proceedings, or any receivership
proceedings in connection therewith, relative to the Company or its creditors or
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of the Company, whether or not involving
insolvency or bankruptcy proceedings, then the Obligations Secured Hereby shall
first be paid in full in money or money's worth at the time of receipt, or
payment thereof shall have been provided for, before any payment on account of
principal, premium, if any, or interest is made upon Subordinated Indebtedness
of the Company.

ARTICLE II.

Consent to Assignment by the System Operating
Companies and Other Agreements

                   2.1  Consent to Assignment by the System Operating Companies.

                   (a)  Each System Operating Company hereby consents to the
assignment under Article I and agrees with the Corporate Trustee to make
payments or advances to the Corporate Trustee in the amounts and in the manner
specified in Section 1.3 at the Corporate Trustee's address as set forth in
Section 6.1 hereof.

                   (b)  Subject to the provisions of Section 4 of the
Availability Agreement and Section 2.2(g) hereof, each System Operating Company
agrees that all payments or advances made to the Corporate Trustee or to the
Company as contemplated by Sections 1.3 and 1.4 hereof shall be final as between
such System Operating Company and the Corporate Trustee or the Company, as the
case may be, and that it will not seek to recover from the Corporate Trustee for
any reason whatsoever any moneys paid or advanced to the Corporate Trustee by
virtue of this Assignment, but the finality of any such payment or advance shall
not prevent the recovery of any overpayments or mistaken payments or excess
advances or mistaken advances which may be made by such System Operating Company
unless a Default (as defined in the Indenture) has occurred and is continuing,
in which case any such overpayment or mistaken payment or excess advances or
mistaken advances shall not be recoverable but shall constitute Subordinated
Indebtedness of the Company to such System Operating Company.

                   2.2  Other Agreements. Anything in the Availability Agreement
to the contrary notwithstanding, it is hereby agreed as follows:

                   (a)  Regardless of whether any person or persons (other than
the System Operating Companies) shall become a Party or Parties (as such terms
are defined in the Availability Agreement) to the Availability Agreement, the
System Operating Companies shall at all times be obligated to make the payments
required pursuant to Section 4 of the Availability Agreement and to make
advances pursuant to Section 2.2(b) hereof with respect to Unit No. 1 and Unit
No. 2 to the same extent as if the System Operating Companies were the only
Parties to the Availability Agreement, except to the extent and only to the
extent that such payments or advances are actually made by such person or
persons. In the event that any such person shall become a Party to the
Availability Agreement, the Company and the System Operating Companies shall
cause such person, at the time when such person becomes a Party to the
Availability Agreement, to consent by written instrument to the terms and
provisions of this Assignment, and thereupon such person shall be bound by all
of the terms and provisions of this Assignment (other than the provisions of the
preceding sentence) to the same extent as if named a System Operating Company
herein. A copy of such written instrument, in form and substance satisfactory to
the Corporate Trustee, shall promptly be delivered to the Corporate Trustee
together with an opinion of counsel to the effect that such instrument complies
with the requirements hereof and constitutes a valid, legally binding obligation
of such person.

                   (b)  In the event and to the extent that any action by any
governmental regulatory authority, including, without limitation, the Federal
Energy Regulatory Commission or any successor thereto, shall have the effect of
prohibiting the System Operating Companies from making any payments which would
otherwise be required pursuant to Section 4 of the Availability Agreement (as
supplemented hereby) with respect to Unit No. 1 and Unit No. 2, the System
Operating Companies shall make advances to the Company at the same time, and in
the same amounts as such prohibited payments and all such advances shall
constitute Subordinated Indebtedness of the Company.

                   (c)  Each System Operating Company agrees that (i) all
Indebtedness for Borrowed Money of the Company to such System Operating Company
and all amounts paid by such System Operating Company pursuant to Section 4 of
the Availability Agreement or advanced pursuant to Section 2.2(b) hereof shall
constitute Subordinated Indebtedness of the Company and (ii) no such
Subordinated Indebtedness of the Company shall be transferred or assigned
(including by way of security) to any person (other than to a successor of such
System Operating Company by way of merger, consolidation or the acquisition by
such person of all or substantially all of such System Operating Company's
assets). The Company agrees that it shall duly record all Subordinated
Indebtedness of the Company as such on its books.

                   (d)  No authorization by any governmental regulatory
authority being required other than, with respect to the payments pursuant to
the provisions of Section 4 of the Availability Agreement, appropriate orders,
or the taking of other action, by the Federal Energy Regulatory Commission or
any successor thereto as to specific terms and provisions under which power and
energy associated therewith available at the Project shall be made available by
the Company to the System Operating Companies and pursuant to which the System
Operating Companies shall agree to pay the Company for the right to receive such
power and the energy associated therewith, each System Operating Company agrees
that its duty to make the payments to the Company pursuant to the provisions of
Section 4 of the Availability Agreement and the advances pursuant to Section
2.2(b) hereof with respect to Unit No. 1 and Unit No. 2 shall be absolute and
unconditional, (a) whether or not such System Operating Company shall have
received all authorizations of governmental regulatory authorities necessary at
the time to permit such System Operating Company to perform its other duties and
obligations hereunder, under the Availability Agreement or under the System
Agreement (as defined in the Availability Agreement), (b) whether or not the
Company shall have received all authorizations of governmental regulatory
authorities necessary at the time to permit the Company to perform its duties
and obligations hereunder, under the Availability Agreement or under the System
Agreement, (c) whether or not any authorizations referred to in the foregoing
clauses (a) and (b) continue, at the time, in effect, (d) whether or not, at any
time in question, the Company shall have performed its duties and obligations
hereunder, under the Availability Agreement or under the System Agreement, (e)
whether or not the System Agreement shall, from time to time, be amended,
modified or supplemented or shall be canceled or terminated or such System
Operating Company shall have withdrawn therefrom, (f) whether or not the Project
shall be maintained in commercial operation, energy from the Project is being
produced or delivered or is available (including, without limitation, delivery
or availability to such System Operating Company), an abandonment of the Project
shall have occurred or the Project shall be in whole or in part destroyed or
taken, for any reason whatsoever, (g) whether or not the Company shall be
solvent, (h) whether or not the Company or such System Operating Company shall
continue to be subsidiary companies of Entergy, (i) regardless of any event of
force majeure, and (j) regardless of any other circumstance, happening,
condition or event whatsoever, whether or not similar to any of the foregoing.

                   (e)  In the event that Entergy shall cease to own a majority
of the common stock of any System Operating Company, the obligations of such
System Operating Company hereunder and under the Availability Agreement shall
not be increased by an amendment to or modification of the terms and provisions
of the Indenture, the Twenty-third Supplemental Indenture or the Twenty-first
Series Bonds unless such System Operating Company shall have consented in
writing to such amendment or modification.

                   (f)  The obligations of each System Operating Company under
Section 4 of the Availability Agreement and Section 2.2(b) hereof to make the
payments or advances specified therein or herein with respect to Unit No. 1 and
Unit No. 2 to the Company shall not be subject to any abatement, reduction,
limitation, impairment, termination, set-off, defense, counterclaim or
recoupment whatsoever or any right to any thereof (including, but not limited
to, abatements, reductions, limitations, impairments, terminations, set-offs,
defenses, counterclaims and recoupments for or on account of any past, present
or future indebtedness of the Company to such System Operating Company or any
claim by such System Operating Company against the Company, whether or not
arising hereunder, under the Availability Agreement or under the System
Agreement and whether or not arising out of any action or nonaction on the part
of the Company or the Trustees (or either of them), including any disposition of
the Project or any part thereof pursuant to the Indenture, requirements of
governmental authorities, actions of judicial receivers or trustees or otherwise
and whether or not arising from willful or negligent acts or omissions). The
foregoing, however, shall not, subject to the provisions of paragraph (c) of
this Section 2.2, affect in any other way any rights and remedies of such System
Operating Company with respect to any amounts owed to such System Operating
Company by the Company or any such claim by such System Operating Company
against the Company. The obligations and liabilities of each System Operating
Company hereunder or under the Availability Agreement shall not be released,
discharged or in any way affected by any reorganization, arrangement,
compromise, composition or plan affecting the Company or any change, waiver,
extension, indulgence or other action or omission in respect of any indebtedness
or obligation of the Company or such System Operating Company, whether or not
the Company or such System Operating Company shall have had any notice or
knowledge of any of the foregoing. Neither failure nor delay by the Company or
the Trustees (or either of them), or any holder, or representative of any holder
of the Twenty-first Series Bonds to exercise any right or remedy provided herein
or by statute or at law or in equity shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or remedy preclude any
other or further exercise thereof, or the exercise of any other right or remedy.
Each System Operating Company also hereby irrevocably waives, to the extent that
it may do so under applicable law, any defense based on the adequacy of a remedy
at law which may be asserted as a bar to the remedy of specific performance in
any action brought against such System Operating Company for specific
performance of this Assignment or the Availability Agreement by the Company, by
the Trustees (or either of them), by the holders of the Twenty-first Series
Bonds or for their benefit by a receiver or trustee appointed for the Company or
in respect of all or a substantial part of the Company's assets under the
bankruptcy or insolvency law of any jurisdiction to which the Company is or its
assets are subject. Anything in this Section 2.2(f) to the contrary
notwithstanding, no System Operating Company shall be precluded from asserting
as a defense against any claim made against such System Operating Company upon
any of its obligations hereunder and under the Availability Agreement that it
has fully performed such obligations in accordance with the terms of this
Assignment and the Availability Agreement.

                   (g)  Each System Operating Company shall, subject to the
provisions of Section 2.2(c) hereof, be proportionately subrogated to all rights
of the Trustees and the holders of the Twenty-first Series Bonds against the
Company in respect of any amounts paid or advanced by such System Operating
Company pursuant to the provisions of this Assignment and the Availability
Agreement and applied to the payment of the Obligations Secured Hereby. The
Trustees agree that they will not deal with the Company, or any security for the
Twenty-first Series Bonds in such a manner as to prejudice such rights of any
System Operating Company.

ARTICLE III.

Term

                   This Assignment shall remain in full force and effect until,
and shall terminate and be of no further force and effect after, all Obligations
Secured Hereby shall have been paid in full in money or money's worth at the
time of receipt; provided that this Assignment shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Obligations Secured Hereby is rescinded or must otherwise be returned by the
Trustees upon the insolvency, bankruptcy or reorganization of the Company, any
System Operating Company or otherwise, all as though such payment had not been
made. It is agreed that all the covenants and undertakings on the part of the
System Operating Companies and the Company set forth in this Assignment are
exclusively for the benefit of, and may be enforced only by, the Trustees (or
either of them), by the holders of the Twenty-first Series Bonds as provided in
the Indenture, or for their benefit by a receiver or trustee for the Company or
in respect of all or a substantial part of its assets under the bankruptcy or
insolvency law of any jurisdiction to which the Company is or its assets are
subject.

ARTICLE IV.

Assignment

Neither this Assignment nor the Availability Agreement nor any interest herein
or therein may be assigned, transferred or encumbered by any of the parties
hereto or thereto, except transfer or assignment by the Trustees (or either of
them) to their respective successors in accordance with Article XVII of the
Indenture, except as otherwise provided in Article I hereof and except that

                   (i)  in the event that any System Operating Company shall
consolidate with or merge with or into another corporation or shall transfer to
another corporation or other person all or substantially all of its assets, this
Assignment and the Availability Agreement shall be transferred by such System
Operating Company to and shall be binding upon the corporation resulting from
such consolidation or merger or the corporation or other person to which such
transfer is made and, as a condition to such consolidation, merger or other
transfer, such corporation or other person shall deliver to the Company and the
Corporate Trustee a written assumption, in form and substance satisfactory to
the Corporate Trustee, of such System Operating Company's obligations and
liabilities under this Assignment and the Availability Agreement and an opinion
of counsel to the effect that such instrument complies with the requirements
hereof and thereof and constitutes a valid, legally binding and enforceable
obligation of such corporation or other person; and

                   (ii)  in the event that the Company shall consolidate with or
merge with or into another corporation or shall transfer to another corporation
or other person all or substantially all of its assets, this Assignment and the
Availability Agreement shall be transferred by the Company to and shall be
binding upon the corporation resulting from such consolidation or merger or the
corporation or other person to which such transfer is made and, as a condition
to such consolidation, merger or other transfer, such corporation or other
person shall deliver to the Corporate Trustee a written assumption, in form and
substance satisfactory to the Corporate Trustee, of the Company's obligations
and liabilities under this Assignment and the Availability Agreement and an
opinion of counsel to the effect that such instrument complies with the
requirements hereof and thereof and constitutes a valid, legally binding and
enforceable obligation of such corporation or other person.

ARTICLE V.

Amendments

                   5.1  Restrictions on Amendments. Neither this Assignment nor
the Availability Agreement may be amended, waived, modified, discharged or
otherwise changed orally. This Assignment and the Availability Agreement may be
amended, waived, modified, discharged or otherwise changed only by a written
instrument which has been signed by all the parties hereto, in the case of this
Assignment, or by the persons specified in Section 11 of the Availability
Agreement, in the case of the Availability Agreement, and which has been
approved by the holders of more than 50% in principal amount of the Twenty-first
Series Bonds Outstanding (as defined in the Indenture) at the time of such
consent or which does not materially adversely affect the rights of the Trustees
or the holders of the Twenty-first Series Bonds or which is necessary in order
to qualify the Indenture under the Trust Indenture Act of 1939, as contemplated
by Section 20.04 of the Mortgage, provided, however, that (i) without the
written consent of the holder of all the Twenty-first Series Bonds affected
thereby, no amendment, waiver, modification, discharge or other change in or to
this Assignment or the Availability Agreement shall be made which shall change
the terms of this Section 5.1 and (ii) no such amendment, waiver, modification,
discharge or other change shall be made which shall modify, without the written
consent of each of the Trustees, the rights, duties or immunities or the
Trustees or either of them.

                   5.2  The Trustees' Execution. The Trustees shall, at the
request of the Company, execute any instrument amending, waiving, modifying,
discharging or otherwise changing this Assignment, or any consent to the
execution of any instrument amending, waiving, modifying, discharging or
otherwise changing the Availability Agreement (a) as to which the Corporate
Trustee shall have received an opinion of counsel to the effect that such
instrument has been duly authorized by each person executing the same and is
permitted by the provisions of Section 5.1 hereof and that this Assignment, or
the Availability Agreement, as the case may be, as amended, waived, modified,
discharged or otherwise changed by such instrument, constitutes valid, legally
binding and enforceable obligations of the Company and each of the System
Operating Companies, and (b) which shall have been executed by the Company and
each of the System Operating Companies. The Trustees (and each of the Trustees),
shall be fully protected in relying upon the aforesaid opinion.

ARTICLE VI.

Notices

                   6.1  Notices, etc., in Writing. All notices, consents,
requests and other documents authorized or permitted to be given pursuant to
this Assignment shall be given in writing and either personally served on the
party to whom (or an officer of a corporate party) it is given or mailed by
registered or certified first-class mail, postage prepaid, or sent by telex or
telegram, addressed as follows:

                   If to System Energy Resources, Inc., to:

> > > Echelon One
> > > 1340 Echelon Parkway
> > > Jackson, Mississippi 39213
> > > Attention: Treasurer

                   If to Entergy Arkansas, Inc., to:

> > > 425 West Capitol Avenue
> > > Little Rock, Arkansas 72201
> > > Attention: President

                   If to Entergy Louisiana, LLC, to:

> > > 639 Loyola Avenue
> > > New Orleans, Louisiana 70113
> > > Attention: Treasurer

                   If to Entergy Mississippi, Inc., to:

> > > 308 East Pearl Street
> > > Jackson, Mississippi 39201
> > > Attention: President

                   If to Entergy New Orleans, Inc., to:

> > > 639 Loyola Avenue
> > > New Orleans, Louisiana 70113
> > > Attention: Treasurer

                   If to the Corporate Trustee, to:

> > > The Bank of New York Trust Company, N.A.
> > > 10161 Centurion Parkway, 2nd Floor
> > > Jacksonville, Florida 32256
> > > Attention: Geraldine Creswell, Assistant Treasurer

                   If to the Individual Trustee, to:

> > > Douglas J. MacInnes
> > > c/o The Bank of New York
> > > 101 Barclay Street, 8W
> > > New York, New York 10286

with copies to each other party.

                   6.2  Delivery, etc. Notices, consents, requests and other
documents shall be deemed given or served or submitted when delivered or, if
mailed as provided in Section 6.1 hereof, on the third day after the day of
mailing, or if sent by telex or telegram, 24 hours after the time of dispatch. A
party may change its address for the receipt of notices, consents, requests and
other documents at any time by giving notice thereof to the other parties. Any
notice, consent, request or other document given hereunder may be signed on
behalf of any party by any duly authorized representative of that party.

ARTICLE VII.

Enforcement

                   7.1  Indenture Terms and Conditions. The Trustees (and each
of them) enter into and accept this Assignment upon the terms and conditions set
forth in Article XVII of the Indenture with the same force and effect as if
those terms and conditions were repeated at length herein and made applicable to
the Trustees (and each of them) in respect of this Assignment and the trusts
hereunder and in respect of any action taken, suffered or omitted to be taken by
the Trustees (or either of them) hereunder. Nothing in this Assignment shall
affect any right or remedy of the Company or any System Operating Company
against the Trustees (or either of them) (other than those specifically waived
herein), for breach or violation of any of the obligations or duties of the
Trustees assumed or undertaken in this Assignment. Without limiting the
generality of the foregoing, the Trustees (and each of them) assume no
responsibility as to the validity or enforceability hereof or for the
correctness of the recitals of fact contained herein or in the Availability
Agreement, which shall be taken as the statements, representations and
warranties of the Company and the System Operating Companies.

                   7.2  Enforcement Action. At any time when a Default under the
Indenture has occurred and is continuing, they, it or he may proceed, either in
their, its or his own name and as trustees or trustee of an express trust or
otherwise, to protect and enforce the rights of the Trustees, or either of them,
and those of the Company under this Assignment and the Availability Agreement by
suit in equity, action at law or other appropriate proceedings, whether for the
specific performance of any covenant or agreement contained herein or in the
Availability Agreement or otherwise, and whether or not the Company shall have
complied with any of the provisions hereof or thereof or proceeded to take any
action authorized or permitted under applicable law. Each and every remedy of
the Trustees, and each of them shall, to the extent permitted by law, be
cumulative and shall be in addition to any other remedy given hereunder or under
the Indenture or now or hereafter existing at law or in equity or by statute.

                   7.3  Attorney-in-Fact. The Company hereby constitutes the
Trustees (and each of them), with authority to act without the other, its true
and lawful attorney, irrevocably, with full power (in such attorney's name or
otherwise), at any time when a Default (as defined in the Indenture) has
occurred and is continuing, to enforce any of the obligations contained herein
or in the Availability Agreement or to take any action or institute any
proceedings which to the Trustees (or either of them) may seem necessary or
advisable in the premises.

ARTICLE VIII.

Severability

                   If any provision or provisions of this Assignment shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

ARTICLE IX.

Governing Law

                   This Assignment and, so long as this Assignment shall be in
effect, the Availability Agreement, shall be governed by and construed in
accordance with the laws of the State of New York.

ARTICLE X.

Succession

                   Subject to Article IV hereof, this Assignment and the
Availability Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, but no assignment
hereof, or of the Availability Agreement, or of any right to any funds due or to
become due under this Assignment or the Availability Agreement shall in any
event relieve the Company or any System Operating Company of their respective
obligations hereunder.

ARTICLE XI.

Resignation of Individual Trustee

                   Upon the payment of the Twentieth Series Bonds, Douglas J.
MacInnes, the Individual Trustee, shall resign and such resignation shall be
accepted. Upon the acceptance of the Individual Trustee's resignation, he shall
be discharged and cease to be the Individual Trustee, and all powers of the
Individual Trustee under the Indenture, the Availability Agreement and this
Assignment shall terminate, as shall his right, title and interest in and to the
trust estate under the Indenture, all without any further action by the Company,
the Trustees or the holders of the Twenty-first Series Bonds. Notwithstanding
anything to the contrary in the Indenture, the Availability Agreement or this
Assignment, no notice, including notice by publication, need be given of such
resignation, no vacancy shall be deemed to be created in the office of the
Individual Trustee by such resignation, no lien afforded to him under the
Indenture, the Availability Agreement or this Assignment shall be retained by
the resigning Individual Trustee, and, unless and until there shall be appointed
a new trustee or successor to the Individual Trustee under the Indenture, all of
the right, title and powers of the Trustees under the Indenture, the
Availability Agreement or this Assignment, shall devolve upon the Corporate
Trustee and its successors alone. The Corporate Trustee shall not be required to
appoint a successor to the Individual Trustee under the Indenture unless and
until the Corporate Trustee or the Company determines that it is necessary to do
so. All references in the Indenture, the Availability Agreement and this
Assignment to "Trustees" shall be construed to be references solely to the
Corporate Trustee unless and until such time as a successor to the Individual
Trustee shall be appointed under the Indenture.

                   IN WITNESS WHEREOF, the parties hereto have caused this
Thirty-sixth Assignment to be duly executed by their respective officers
thereunto duly authorized as of the day and year first above written.

                                                                                                                                                       
ENTERGY ARKANSAS, INC.
                                                                                                                                                       
ENTERGY LOUISIANA, LLC
                                                                                                                                                       
ENTERGY MISSISSIPPI, INC.
                                                                                                                                                       
ENTERGY NEW ORLEANS, INC.
                                                                                                                                                       
SYSTEM ENERGY RESOURCES, INC.

                                                                                                                                                       
By: /s/ Steven C. McNeal                               
                                                                                                                                                       
Name: Steven C. McNeal
                                                                                                                                                       
Title: Vice President and Treasurer

 

                                                                                                                                                       
THE BANK OF NEW YORK,
                                                                                                                                                       
as Corporate Trustee

                                                                                                                                                       
By: /s/ Geovanni Barris                                   
                                                                                                                                                       
Name: Geovanni Barris
                                                                                                                                                       
Title: Vice President

 

                                                                                                                                                       
DOUGLAS J. MACINNES,
                                                                                                                                                       
as Individual Trustee

                                                                                                                                                       
/s/ Douglas J. MacInnes                                  
 